Citation Nr: 1443505	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of an overpayment of Post-9/11 GI Bill benefits in the amount of $4,006.44 (US dollars).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from July 1987 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).

The issue as originally characterized by the RO was whether the creation of the Veteran's debt is valid.  However, the Veteran's contentions do not appear to include a dispute of the validity of the debt.  Instead, he has argued that repayment would be a hardship.  As such, the phrasing of the issue has been changed and that change is reflected on the front page of this action.  

REMAND

In his VA Form-9 Substantive Appeal, filed in July 2011, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  He also repeated this request for a hearing in a separate document also submitted in July 2011.

The Veteran was scheduled for a Travel Board hearing in March 2013 and did not report, however, the notification letter telling the Veteran when he hearing was, was returned as undeliverable.  Therefore, a Remand is required to provide the Veteran with another opportunity to appear for a hearing.  Due process requires that he receive proper notification of his hearing date.

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  Ensure that the notification of the hearing date is sent to the Veteran's correct address.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


